In a proceeding to stay' arbitration, the appeals áre' (1) from an . order of the Supreme Court, RócHand County, dated January 30, 1973, which granted, the .application and denied appellant’s • cross motion to (dismiss the petition, and (2), as limited by appellant’s brief, from so much bf a further order, of the same court, dated April 27,1973, as, up on' reargument, adhered to fee" original decision.' Appeal from order of January 30,1973 dismissed "as aca- ' demié. That orde/ was superseded by the order, granting reárgumént. Order, ¿of. April 27, 1973 reversed insofar as .appealed from,- On fee law, appellant’s cross motion granted and petition dismissed. Appéllant is granted one bill of $20 caste and disbursements to cover both appeals.. In our opinión, petitioner’s failure to move to stay arbitration within the 10-day (now 20-day) period speev fled"in CPLR 7503 (subd, :[c]) is "aliar to judicial intrusion into arbitration proceedings” {Aetna Life & Gas, Go, v. Stekardps,~34 N¡ Y 2dl82, 184), Furthermore, fee arbitration demanded by appellant'is in compliance with fee agreement. Honkins, Áctihar P J. Martuscelló, Brehnan, Benjamin1 and Shapiro,' JJ., concur.